275 S.W.3d 388 (2009)
James MYERS, Appellant,
v.
Heilig MEYERS, Respondent.
No. WD 69530.
Missouri Court of Appeals, Western District.
February 3, 2009.
Steven A. Fritz, Sedalia, MO, for appellant.
Jennifer Y. Weller, St. Louis, MO, for respondent.
Before JOSEPH M. ELLIS, P.J., JAMES SMART and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Appellant James Myers appeals a Final Award issued by the Labor and Industrial Relations Commission, which allowed Myers' claim for workers' compensation benefits with respect to injuries he sustained to his elbow, but denied his claim concerning an alleged work-related injury to his groin. We affirm. Because a published opinion would have no precedential value, a memorandum explaining the reasons for our decision has been provided to the parties. Rule 84.16(b).